Citation Nr: 1827844	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-04 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to November 1969, to include service in Korea from December 1968 to November 1969.  The Veteran passed away in September 2010.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2011, the appellant filed a notice of disagreement (NOD).  In February 2015, a statement of the case (SOC) was issued, and the appellant filed a substantive appeal (via a form 9) in March 2015.

In August 2017, the appellant testified in a video conference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran passed away in September 2010.  The cause of death was metastatic melanoma with a contributory cause of ischemic heart disease.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran did not serve in the Republic of Vietnam or in or near the Korean DMZ in which exposure to herbicide agents may be presumed.

4.  The disorders ultimately resulting in the Veteran's death were unrelated to service and not shown to have manifested to a compensable degree within a year of his separation from service.

5.  The most probative evidence fails to show actual herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 3.300, 3.303, 3.309, 3.311, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties of Notify and Assist 

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments 
when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist).

II. Service Connection for Cause of Death

The Veteran passed away in September 2010.  The cause of death was metastatic melanoma with a contributory cause of ischemic heart disease.  At the time of his death, the Veteran was not service connected for any disabilities.  The appellant, who is the Veteran's surviving spouse, contends that service connection for the cause of the Veteran's death is warranted.  Specifically, the appellant's assertion is that the Veteran's skin cancer and heart condition (i.e., ischemic heart disease) that caused his death should be presumptively service connected because he was exposed to herbicides while serving along the Korean Demilitarized Zone (DMZ) or, in the alternative, was a result of service.  

A.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131; 38 C.F.R. 3.303 (a).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 
38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Service connection based on herbicide agent exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). Ischemic heart disease is included in the list of enumerated diseases; skin cancer is not listed in the list of enumerated diseases. The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea. 76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309 (e) are applicable.

B.  Facts and Analysis

The Board initially notes that appellant does not assert that the Veteran had in-country duty or visitation in the Republic of Vietnam.  The Veteran did, however, have in-country duty in Korea from December 1968 to November 1969.  It is the appellant's contention that the Veteran was exposed to Agent Orange while serving along the DMZ. She further claims that the Veteran told her that he was present on the DMZ while patrolling or entering the enemy line, as part of his daily activities as a field artillery commander.  See Hearing Testimony, page 8.  She also contends that as an executive officer, it would be safe to assume that it would be more likely than not that his duties would take him along the DMZ for set-up, install, and inspections of various artillery units.  See January 2015 Statement in Support of Claim.   

In January 2015, VA provided the appellant with a notification letter to allow her the opportunity to submit evidence in furtherance of her claim that the Veteran was exposed to Agent Orange while in service.   

In response to the January 2015 letter, also in January 2015, the appellant submitted a letter of commendation showing that the Veteran served as an executive officer for the ASCOM Depot in Korea, a certificate of training from the Eighth Army headquarters, special orders for promotion, and a news article regarding the Eighth Army's history of assignments along the DMZ.  Additionally, the appellant submitted a list of the Veteran's assignments to include Troop Commander, Executive Officer, and Commanding Officer.  She further stated that while the Veteran served in these capacities, it was reasonable to assume that his responsibilities took him to various locations along the DMZ for mobilization, demobilization, and inspections of units and that it was at least as likely as not that such exposed him to dioxins along the DMZ.  See February 2015 Statement in Support of Claim.   

Based on the submissions by the appellant, the Board notes that the military personnel records show that the Veteran was stationed at ASCOM, which is several miles from the DMZ zone.  Additionally, the Veteran's military personnel records to include performance reports do not provide an indication that he ever visited the DMZ.  Further, the special orders showed promotion for another Veteran with a different middle initial.  As such, these special orders have no bearing on the Veteran's case.  

In a February 2015 memorandum, a JSRRC Coordinator formally found that it was unable to verify the Veteran's exposure to herbicides.  Several efforts were made in order to obtain the information necessary to verify herbicide exposure during military service, to include sending a January 2015 letter asking the appellant for information on how the Veteran's military duties exposed him to herbicides; evaluating the January 2015 responses received from the appellant; reviewing a June 2014 PIES response from the Service Department which indicates that there is no evidence in the Veteran's file to substantiate any service in Vietnam; and  reviewing the Veteran's personnel and service treatment records.  Yet, the Veteran's claimed exposure to herbicides in Korea was not verified; similarly, service along the DMZ zone could not be verified. 

Hence, the Veteran is not presumed to have been exposed to herbicides.  However, that does not preclude the appellant from establishing entitlement to service connection for the cause of the Veteran's death due to metastatic melanoma or ischemic heart disease due to actual exposure to herbicides.  In that connection, VA has affirmed that, if a Veteran did not serve in Vietnam but was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307 (a)(6) during service and has a disease that is on the list of diseases subject to presumptive service connection, then VA will presume that the disease is due to the exposure to herbicides.  See 66 Fed. Reg. 23,166-69 (May 8, 2001); 38 C.F.R. § 3.309 (e).

The appellant's contentions that the Veteran could have been exposed to herbicides in Korea without corroborating evidence have little probative value.  Although the Board finds the appellant credible, the record is negative for competent evidence as to in-service herbicide exposure while the Veteran was stationed in Korea.  The appellant is competent to provide testimony regarding factual matters of which she had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the appellant is competent to report the statements that her husband shared with her regarding his potential exposure to herbicides and where he traveled while stationed in Korea.  The Board has no reason to doubt the credibility of these assertions.  However, as the formal finding is based on research and consideration of specific regulations relating to Agent Orange use in Korea, the Board finds the formal finding memorandum highly probative.  As such, the Board finds that the record does not support that the Veteran was exposed to Agent Orange while stationed in Korea.  

The Board also acknowledges a statement submitted by the Veteran's brother, B.C.  In the statement, B.C. asserts that the Veteran told him that he was was in the towers and bunkers along the DMZ and that he patrolled along the DMZ.  

The Board acknowledges that the appellant and the Veteran's brother may honestly believe that the Veteran was exposed to herbicides while service along the DMZ.  However, the appellant's and Veteran's brother's evidentiary statements of feelings, hypothetical circumstances, and theories and lack of actual knowledge regarding potential herbicide exposure lack factual bases and are insufficient to shift the preponderance of the evidence in favor of finding that the Veteran was exposed to herbicides.

Based on the above, the Board finds there is no probative evidence supporting a 
finding that the Veteran was exposed to herbicides during his active service.  Given that the Veteran did not serve in Vietnam or in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied, service connection for the cause of the Veteran's death is not warranted on a presumptive basis due to herbicide exposure.  See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e).

Finally, the evidence does not otherwise link the Veteran's heart condition to service.  In this case, the appellant does not assert, and the record does not indicate, that he experienced continuous heart problems during or since his active service. Nor does the appellant contend that the Veteran's heart condition was caused by any aspect of service other than herbicide exposure.  The Veteran's service treatment records are absent for evidence of in-service treatment for a heart condition, and the Veteran's heart was evaluated as clinically normal during an October 1969 separation examination.  In addition, there is no competent evidence of record linking the Veteran's heart condition to his active service on a direct basis. The record reflects that the Veteran was diagnosed with ischemic heart disease in 2009, which was almost 40 years after service separation.  Therefore, the record does not show that the Veteran's heart condition had its onset during his active service or is otherwise etiologically related to his active service on a direct basis. See Combee, 34 F.3d at 1043.

As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for the cause of the Veteran's death must be denied.

The appellant and her representative also contend that service connection for the cause of the Veteran's death, resulting from metastatic melanoma, is warranted based on his exposure to Agent Orange, or alternatively, based on excessive in-service sun exposure.  As noted above, the evidence of record does not support a finding that the Veteran was exposed to an herbicide agent, to include Agent Orange during service.  

Additionally, even if exposure was shown, skin cancer, to include metastatic melanoma, is not a disease that the VA Secretary has recognized as etiologically-related to herbicide exposure, as it is not on the list of diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not been specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  Hence, presumptive service connection based on presumed in-service exposure to herbicides, including Agent Orange, is not available to the Veteran.

The presumptive regulations, however, do not preclude a claimant from establishing service connection for the cause of death with proof of direct causation.  In this respect, the appellant asserts that the Veteran's metastatic melanoma was a result of excessive in-service sun exposure.  

The appellant and her representative testified as to a finding of lymphoma in the Veteran's scalp. 

However, a more thorough review of the record indicates that that was not so.  Instead, on the October 1969 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had "tumor, growth, cyst, cancer."  Based on the response, the physician noted that there was questionable lipoma on the scapula (left shoulder bone).  In a later October 1969 Report of Medical Examination Report, the examiner confirmed that the Veteran had a mass on his scapula, which was possibly lipoma.  The examiner also noted that the Veteran had chronic fibrotic stranding of the lungs, which is often associated with chronic bronchitis or asthma.  There was additionally a notation of possible lipoma of the back.  No malignancies were noted.  Based on the comprehensive examination, the examiner determined that the Veteran was qualified for separation, and he was released from active duty.  No further evaluation or testing was performed or noted.  

VA treatment records show a diagnosis of melanoma in April 2009.  Additionally, records from a private physician, Dr. B.S. report a diagnosis of melanoma in March 2009.  In a December 2010 statement, authored by Dr. B.S., the physician reported his understanding that VA has recognized melanoma as a service-connected disease based on service for prolonged periods of time in Southeast Asia during the Vietnam War.  The physician also opined that the Veteran's disease was therefore possibly related to his military service.  

The December 2010 physician's opinion that the Veteran's melanoma was possibly related to excessive sun exposure is speculative, as it lacks any degree of medical certainty.  The Board also acknowledges the physician's statement that VA has previously recognized melanoma as a service-connected disease, in some cases.  The Board also notes that Board decisions, however, are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided."  38 C.F.R. § 20.1303. "Each case presented to the Board will be decided on the basis of the individual facts of the case."  Id.  As such, the Board finds that the opinion is of little probative value.

The evidence does not otherwise link the Veteran's metastatic melanoma to service The Veteran's service treatment records are absent for evidence of in-service treatment for skin cancer, and the Veteran's skin and lymphatics was evaluated as clinically normal during the separation examination.  The Veteran further stated that there was no change in his medical condition in November 1969, following separation.  See November 1969 Statement of Medical Condition.  In addition, there is no competent evidence of record linking the Veteran's melanoma to his active service on a direct basis.  The record further reflects that the Veteran was diagnosed with metastatic melanoma in 2009, which was almost 40 years after service separation.  Therefore, the record does not show that the Veteran's metastatic melanoma had its onset during his active service or is otherwise etiologically related to his active service on a direct basis.  See Combee, 34 F.3d at 1043.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this determination, the Board does not question the appellant's sincere belief that the cause of the Veteran's death is disease due to service, and specifically, that he was exposed to herbicides.  While the Board is cognizant of the late Veteran's honorable service in defense of his country and is sympathetic to his widow's situation, her personal belief that the Veteran had in-service exposure to herbicides and/or excessive in-service sun exposure, no matter how sincere, is simply not supported by the evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).

For the above stated reasons, the preponderance of the evidence weighs against a finding that the Veteran died from a condition that was incurred or aggravated in service.  The benefit-of-the-doubt doctrine is therefore not helpful to the appellant, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare v. Derwinski, 1 Vet. App. 365 (1991).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


